DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive.
Pending Claims 14-20 – “Unexamined Claims”
Regarding claims 13-20, applicant argues that the limitations of these claims were not substantively addressed.  Applicant argues that the examiner’s assertion that the limitations of claims 13-20 were addressed while addressing the limitations of claims 1-12 is incorrect because, for example, claim 14 recites “wherein the non-ionic polyhydric alcohol is hydrocarbon having 4 to 20 carbon atoms and comprise 4 to 14 hydroxyl groups" which is not claimed in any of claims 1-12.  The examiner disagrees.  In addressing claims 6 and 7, the examiner stated Zhang teaches the non-ionic polyhydric alcohol comprises at least one selected from the group consisting of maltitol, lactitol, threitol, erythritol, ribitol, xylitol, arabitol, adonitol, sorbitol, talitol, isomalt, mannitol, iditol, allodulcitol, dulcitol, sedoheptitol, and perseitol (see, for example, paragraphs [0096]-[0098] and Table 2 example 18).  These are the same as applicant’s disclosed non-ionic polyhydridic alcohol and these are compound having 4 to 20 carbon atoms and 

    PNG
    media_image1.png
    295
    295
    media_image1.png
    Greyscale

Maltitol is a compound having between 4 and 20 carbon atoms and comprising 4 to 14 hydroxyl groups and which comprises an at least four carbon straight chain moiety and, as required by claim 17, has a substituent of formula 3:

    PNG
    media_image2.png
    162
    180
    media_image2.png
    Greyscale
.

Regarding the rejection under 35 USC 102, anticipation by Zhang, applicant argues:
1) Zhang fails to disclose the specifically claimed first cationic compound of claim 1;

2) Zhang does not teach colloidal ceria.  Zhang teaches raspberry-type particles having a coating of ceria overlying a core material comprising oxides of Si, Ti, Zr, Al, and Zn.

“Zhang does not disclose a single embodiment including "a first cationic compound" in combination with the other recitations of claims 1, 13, and 18.”
The examiner disagrees, in that paragraph [0098] of Zhang teaches using a variety of amines and specifically states “in particular the compounds described in US 2004/0152309 A1, page 3, paragraph [0020] to page 5, paragraph [0032].  Paragraph [0025] of 2004/01523091 includes the amino acids claimed by applicant as the first cationic compound.
[0025] The aminocarboxylic acid can be any suitable aminocarboxylic acid having a pK.sub.a of about 4 to about 9. Traditional aminocarboxylic acid compounds such as proline, glycine, phenylglycine, and the like have a pK.sub.a of about 2-2.5 for the carboxylic acid moiety and about 9-10 for the amino moiety and are not suitable for use in the context of the invention. Contrastingly, aminocarboxylic acids selected from the group consisting of glutamic acid, beta-hydroxyglutamic acid, aspartic acid, asparagine, azaserine, cysteine, histidine, 3-methylhistidine, cytosine, 7-aminocephalosporanic acid, and carnosine each contain a functional group having a pK.sub.a of in the range of about 4 to about 9.


Regarding the claimed colloidal ceria, applicant argues, Zhang discloses only raspberry-type coated particle having core-shell configuration, not colloidal ceria. In particular, ceria is simply coating core metal oxides in Zhang. Thus, the recited colloidal ceria is neither disclosed nor suggested by Zhang.
The examiner acknowledges that applicant abrasive ceria is different from the abrasive of Zhang.  However, applying the broadest reasonable interpretation to claimed colloidal ceria the examiner finds that Zhang reads on the claims in at least two different ways.  Zhang teaches a .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by US Patent Application Publication 2012/0077419 as filed by Zhang et al. (hereinafter, Zhang).


Regarding claims 2-5 Zhang teaches the amine compound comprises diamine, triamine, tetramine, pentamine, or hexamine.

Regarding claims 6 and 7, Zhang teaches the non-ionic polyhydric alcohol comprises at least one selected from the group consisting of maltitol, lactitol, threitol, erythritol, ribitol, xylitol, arabitol, adonitol, sorbitol, talitol, isomalt, mannitol, iditol, allodulcitol, dulcitol, sedoheptitol, and perseitol (see, for example, paragraphs [0096]-[0098] and Table 2 example 18).



Regarding claim 9, Zhang teaches the second cationic compound comprises at least one selected from the group consisting of pimelic acid, malic acid, malonic acid, maleic acid, acetic acid, 2,2-dichloroacetic acid, trifluoroacetic acid, pelargonic acid, valeric acid, enanthic acid, myristic acid, azelaic acid, adipic acid, orotic acid, oxalic acid, succinic acid, mercaptosuccinic acid, alginic acid, tartaric acid, carbonic acid, cinnamic acid, citric acid, lactic acid, lactobionic acid, glutaric acid, 2-oxo-glutaric acid, glucoheptonic acid, gluconic acid, glucuronic acid, glutamic acid, pyroglutamic acid, glycolic acid, formic acid, fumaric acid, palmitic acid, pamoic acid, propionic acid, butyric acid, hydroxybutyric acid, ascorbic acid, aspartic acid, aspartic acid, stearic acid, thiocyanic acid, itaconic acid, tricarballyic acid, pyruvic acid, suberic acid, benzenesulfonic acid, benzoic acid, 4-acetamidobenzoic acid, 4-(4-hydroxyphenyl)benzoic acid, phenylacetic acid, phenylene diacetic acid, diethylmalonic acid, phenylmalonic acid, phenylene dibutyrate, p-phenylene dicarboxylic acid, 4,4'-diphenyl ether carboxylic acid, 1,5-naphthalene dicarboxylic acid, 2,6-naphthalene dicarboxylic acid, 4'-hydroxy-4-biphenylcarboxylic acid, naphthoic acid, 1-hydroxy-2-naphthoic acid, 6-hydroxy-1-naphthoic acid, mandelic acid, picolinic acid, gentisic acid, 

	Regarding claims 10 and 11, Zhang teaches the polishing particles comprise ceria (see, for example, paragraphs [0096]-[0098] and Table 2 example 18).

	Regarding claim 12, Zhang teaches the pH value of the slurry composition ranges from about 2 to about 6 (see, for example, paragraphs [0096]-[0098] and Table 2 example 18).

	Regarding claims 13-20, all limitations set forth in claims 13-20 are addressed above.
	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441.  The examiner can normally be reached on variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716                                                                                                                                                                                             

/Allan W. Olsen/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US 2004/0152309 A1 is the PG-publication of US 7,071,105 cited by applicant in an IDS